United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 14, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60557
                           Summary Calendar



DINH XUAN VU,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A25 142 328
                         --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Dinh Xuan Vu petitions for review of an order by the Board

of Immigration Appeals (BIA), which denied his request for relief

under former Immigration and Nationality Act § 212(c), former 8

U.S.C. § 1182(c).    Vu argues that the immigration judge (IJ)

erred when he precluded any witnesses other than Vu from

testifying on Vu’s behalf and that this error violated Vu’s due

process right to fundamental fairness.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-60557
                               -2-

     This court does not have to determine whether the IJ erred

because there was substantial evidence in the record before the

BIA to support the BIA’s conclusion that Vu’s positive equities

were outweighed by his negative attributes.   See Chun v. INS, 40
F.3d 76, 78 (5th Cir. 1994).   Vu is not entitled to relief since

he is unable to establish that any error made his hearing

fundamentally unfair, might have led to the denial of justice, or

caused him substantial prejudice.   See Anwar v. INS, 116 F.3d
140, 144 (5th Cir. 1997); Animashaun v. INS, 990 F.2d 234, 238

(5th Cir. 1993).

     Vu also argues the IJ mistakenly determined that Vu’s prior

§ 212(c) waiver made him ineligible for a § 212(c) waiver now.

The IJ did not make such a determination; he found that Vu did

not deserve another opportunity to remain in the country.

Accordingly, Vu’s petition for review is DENIED.